Order entered December 12, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-01023-CR
                               No. 05-22-01024-CR
                               No. 05-22-01025-CR
                               No. 05-22-01026-CR
                               No. 05-22-01028-CR
                               No. 05-22-01029-CR
                               No. 05-22-01030-CR

                       MARKEIS WILLIAMS, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

             On Appeal from the 292nd Judicial District Court
                          Dallas County, Texas
      Trial Court Cause Nos. F21-75685-V, F21-75610-V, F21-75411-V,
          F21-75409-V, F21-75395-V, F21-45291-V & F21-45290-V

                                     ORDER

      Before the Court is the December 7, 2022 request of court reporter Kelly

Simmons for a 120-day extension of time to file the reporter’s record. Ms.

Simmons’s request is for only one case and it lists the cause number of that case as

05-22-01023-CR with a corresponding trial court number of F21-75685. The cause
number Ms. Simmons provides is an appeal by Markeis Williams. Ms. Simmons’s

request, however, identifies the appellant subject to the request as Quincy Gilstrap.

The docketing statement in these appeals shows Mr. Gilstrap was a co-defendant.

He has an appeal pending under cause no. 05-22-01031-CR.

      Because both the appellate cause number and the trial court cause number

match the record of Markeis Williams, we conclude the identification of Quincy

Gilstrap as the appellant was a clerical error, and Ms. Simmons intended to request

an extension on the above-styled cases.

      Our records show the reporter’s record is due on December 19, 2022.

Because we may not grant an extension of time to file the record that exceeds thirty

days, we GRANT IN PART the request and ORDER the reporter’s record filed

by January 18, 2023. See TEX. R. APP. P. 35.3(c) (limiting record extensions to

thirty days per extension).

                                                /s/   ERIN A. NOWELL
                                                      JUSTICE




                                          –2–